DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-12 and 16-18 in the reply filed on 26 August 2021 is acknowledged.
Claims 1-4, 13-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, a placement surface comprising projections is not depicted in the Figures (see claim 7).  Therefore, the projections must be shown or canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suenaga (WO 2014045532)1.
	Suenaga discloses a cell culture jig comprising a placement surface (Figure 8:4) configured to exert a deformation on an outer surface of a flexible culture vessel (Figure 8:3) in which cells and a culture fluid are filled.  A pressing lid (Figure 8:6-3) is disposed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga (WO 2014045532).


With respect to claim 7, Suenaga discloses the apparatus as described above.  Suenaga further shows that the placement surface includes at least one recess (Figure 1:5).  Although Suenaga does not expressly show that the flexible container deforms into a shape conforming to the at least one recess during the pressing operation, a surface of the flexible container is fully capable of deforming into recess when pressed.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.
prima facie obvious.  See MPEP 2144.04.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suenaga (WO 2014045532) as applied to claim 6, and further in view of Banes (US 4822741) and/or Vicek (FR 2519020)2.
For the reasons expressed above, it is understood that Suenaga reads on claim 7.  However, for the sake of argument, if the limitation “the outer surface of the flexible culture vessel deforms into a shape conforming to the one or more recesses and 
Banes discloses a cell culture apparatus comprising a placement surface (Figure 6:50) configured to exert a deformation on a flexible culture surface (Figure 6:26) through the application of a pressure.  Banes teaches that the placement surface includes a plurality of recesses (Figure 6:52) and projections, and that the flexible culture surface deforms into the recesses when the pressure is applied.  This is described in at least column 6, line 48 to column 8, line 15.
Vicek discloses a cell culture apparatus comprising a placement surface (Figure 1:1) configured to exert a deformation on a flexible culture vessel (Figure 1:7).  The placement surface includes one or more recesses (Figure 4:6) and one or more projections (Figure 3:5) that deform the culture vessel and cause the culture vessel to conform to the shape of the recesses and/or projections.
Before the effective filing date of the claimed invention, it would have been obvious to allow the outer surface of the Suenaga flexible culture vessel to deform into a shape conforming to the at least one recess.  Banes teaches that it is often useful to stretch cell culture surfaces in order to mimic in vivo conditions (“To simulate what cells experience in the way of physical deformation in the environment of the lung, cells can be adhered to and grown upon an elastomeric substrate which is cyclically stretched”).  Vicek teaches that providing recesses/projections on a placement surface to affect the shape of a flexible culture vessel is beneficial because it can improve mixing while also dividing the culture medium into smaller volumes.  Accordingly, it would have been obvious to allow at least a portion of the Suenaga flexible culture bag to extend into the .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suenaga (WO 2014045532) in view of Bungay (US 20080186802) and/or Baron (US 6634783).
With respect to claim 16, Suenaga discloses a mixing unit for a culture fluid comprising a placement surface (Figure 8:4) configured to exert a deformation on an outer surface of a flexible culture vessel (Figure 8:3) in which cells and a culture fluid are filled.  A pressing member (Figure 8:6-3) is disposed opposite the placement surface and is configured to apply a pressure onto the flexible culture vessel placed on the placement surface.  Suenaga, however, does not expressly state that the unit includes a mixing member configured to be insertable and movable between the pressing member and the flexible culture vessel.
Bungay discloses a mixing unit for cell culture fluid comprising a flexible culture vessel (Figure 1:10) disposed between a stationary placement surface (Figure 1:42) and a movable mixing member (Figure 1:32).  Bungay teaches that the mixing member is connected to a mixing member drive device to cause the mixing member to move relative to the stationary placement surface.
Baron discloses a mixing unit for a culture fluid comprising a placement surface (Figure 10:40) configured to support a flexible culture vessel (Figure 5:30).  A mixing member (Figure 7:50) is driven by a drive device in order to press against and deform an outer surface of the flexible culture vessel.


With respect to claim 17, Suenaga, Bungay and Baron disclose the combination as described above.  Bungay and Baron each teach mixing members that are inclined obliquely relative to an inserting and moving direction of the mixing member.

With respect to claim 18, Suenaga, Bungay and Baron disclose the combination as described above.  Although Suenaga does not expressly state that a control unit is programmed to control the movement of the pressing member, it would have been obvious to use a controller to do so.   Broadly providing an automatic a manual or mechanical activity which accomplishes the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04.  Automated control units are notoriously well known in essentially every art, including the cell culture art, and those of ordinary skill would have understood that they improve the efficiency of an operation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Rodgers (US 6416212) and Chen (US 7799521) references disclose the state of the art regarding placement surfaces that exert a deformation on an outer surface of a flexible vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All paragraph citations to this reference will be made in view of US Pat. Pub. No. 20150191262, which is an English language translation
        2 See provided English translation